--------------------------------------------------------------------------------

     BLG DRAFT: June 4, 2007
FOR DISCUSSION PURPOSES ONLY

UNDERWRITING AGREEMENT

Dated as of May 14, 2007

U.S. Geothermal Inc.
1509 Tyrell Lane
Suite B
Boise, Idaho 83706

Attention:              Daniel Kunz
                                Chief Executive Officer, President and Director

Dear Sirs:

Re: Placement of Shares of Common Stock

          We understand that U.S. Geothermal Inc. (the “Corporation”) proposes
to issue and sell 6,818,182 shares of common stock par value US $0.001 (the
“Shares”).

1.      Offer to Purchase

          Based upon the foregoing and subject to the terms and conditions set
out below, Cormark Securities Inc. (“Cormark”), Dundee Securities Corporation
and Toll Cross Securities Inc. (collectively, the “Underwriters” and,
individually, an “Underwriter”) hereby severally and not jointly offer to
purchase from the Corporation, if, as and when issued by the Corporation, and by
its acceptance hereof the Corporation agrees to sell to the Underwriters, at the
Closing Time (as defined below), the Shares at a price (the “Offering Price”) of
$2.20 per share for an aggregate consideration of $15,000,000.40 (the
“Offering”).

          The Underwriters shall have the option, exercisable at any time until
48 hours prior to the Closing Time, to purchase an additional 2,272,718 Common
Shares (the “Optioned Shares”) at the Offering Price, such that the aggregate
number of Shares to be purchased by the Underwriters will be, if this option is
exercised in full, 9,090,900 Shares for an aggregate purchase price of
$19,999,980.00.

          The several obligations of the Underwriters to purchase the Shares
shall be allocated to the Underwriters in accordance with the percentages in
Section 13 hereof.

2.      Definitions

          In this Agreement, unless otherwise defined herein, and in addition to
the terms defined elsewhere herein, the following capitalized terms shall have
the following meanings:

--------------------------------------------------------------------------------

- 2 -

“Accredited Investor” means an “accredited investor” as that term is defined in
Rule 501 of Regulation D;

“Additional Shares” means the Common Shares issuable to the Purchasers in the
circumstances as provided in paragraph 6(d) of this Agreement;

“Broker Shares” has the meaning ascribed thereto in Section 7;

“Broker Warrants” has the meaning ascribed thereto in Section 7;

“business day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario or Boise, Idaho;

“Closing” means the completion of the issue and sale by the Corporation and the
purchase by the Purchasers of the Shares;

“Closing Date” means June 5, 2007 or such other date as the Corporation and the
Underwriters may agree;

“Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Corporation and the Underwriters may agree;

“Common Shares” means the shares of common stock par value US $0.001 in the
capital of the Corporation;

“Corporation’s Auditors” means Williams & Webster, P.S., the auditors of the
Corporation;

“Corporation’s Counsel” means the law firms of Dorsey & Whitney LLP insofar as
the laws of the United States are concerned and Goodmans in so far as the laws
of Canada are concerned, each being counsel to the Corporation;

“Directed Selling Efforts” means directed selling efforts, as used under Rule
902(c) of Regulation S under the 1933 Act;

“Disclosure Documents” means each document (as such term is defined in Section
138.1 of the Securities Act (Ontario)) released by the Corporation since March
31, 2006;

“Effectiveness Date” means with respect to the Registration Statement required
to be filed in accordance with the terms of this Agreement and the Subscription
Agreement, the day that is the five months following the Closing Date. For
purposes of clarification, the declaration of a Suspension Period prior to the
effectiveness of the Registration Statement does not modify the Effectiveness
Date;

“Environmental Laws” has the meaning ascribed thereto in paragraph 5(s);

--------------------------------------------------------------------------------

- 3 -

“General Solicitation or General Advertising” means “general solicitation or
general advertising”, as used under Rule 502(c) under the U.S. Securities Act,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio, television, or
telecommunications, including electronic display or the Internet, or any seminar
or meeting whose attendees had been invited by general solicitation or general
advertising;

“Governmental Authority” means any domestic or foreign government, whether
federal, provincial, state, territorial, local, regional, municipal or other
political jurisdiction, and any agency, authority, instrumentality, court,
tribunal, board, commission, bureau, arbitrator, arbitration tribunal or other
tribunal, or any quasi-governmental or other entity, insofar as it exercises a
legislative, judicial, regulatory, administrative, expropriation or taxing power
or function of or pertaining to government;

“Hazardous Substances” has the meaning ascribed thereto in paragraph 5(s);

“Indemnified Party” has the meaning ascribed thereto in paragraph 11(d);

“Intellectual Property” has the meaning ascribed thereto in paragraph 5(nn);

“Material Subsidiaries” means the Subsidiaries whose assets or revenues,
calculated on an individual basis, represent more than 10% of the consolidated
assets or revenues of the Corporation;

“misrepresentation”, “material fact” and “material change” have the respective
meanings ascribed thereto in the Securities Act (Ontario);

“NASD” has the meaning ascribed thereto in Section 3(e);

“Neal Hot Springs Project” means the Neal Hot Springs exploration project
located in eastern Oregon as described in the Disclosure Documents;

“Offering Jurisdictions” means the Provinces of Canada, any state of the United
States of America and such other jurisdictions where the Underwriters choose to
sell Shares in accordance with this Agreement;

“Offering Price” means the price of $2.20 per common share;

“Optioned Shares” has the meaning ascribed thereto in Section 1;

“Purchasers” means the purchasers of the Shares under the terms of this
Agreement, which term includes the Underwriters and all Substituted Purchasers
as contemplated by Section 3;

--------------------------------------------------------------------------------

- 4 -

“Raft River Energy I LLC” means Raft River Energy I LLC, a Delaware limited
liability company, the joint venture entity established to facilitate the
financing of Phase 1 of the Raft River Project;

“Raft River Project” means Phase 1 of development at Raft River located in
Southern Idaho, resulting in the construction and operation of a 13 megawatt
binary cycle geothermal power plant (Unit 1), as described in the Disclosure
Documents;

“Registration Statement” has the meaning ascribed thereto in the Subscription
Agreements;

“Regulation D” means Regulation D adopted by the SEC under the 1933 Act;

“SEC” means the United States Securities and Exchange Commission;

“Securities Laws” means the applicable securities laws, regulations, rules,
policy statements and prescribed forms, collectively, of each of the Offering
Jurisdictions;

“Securities Regulators” means the securities commissions or applicable
regulatory authorities in each of the Offering Jurisdictions;

“Shares” shall have the meaning ascribed thereto in the first paragraph of this
Agreement and shall include the Optioned Shares;

“Subscription Agreements” means the agreements to be executed by each of the
Substituted Purchasers in respect of the Shares to be purchased by them, and
accepted by the Corporation, in the form annexed hereto as Schedule “C” to this
Agreement;

“Subsidiary” means any entity of which more than 50 percent of the voting
securities are directly or indirectly owned by the Corporation and the financial
statements of which are consolidated with those of the Corporation;

“Substituted Purchasers” means each of the Purchasers, other than the
Underwriters, whose Subscription Agreement has been accepted by the Corporation
in accordance with Section 3;

“this Agreement” means the agreement resulting from the acceptance by the
Corporation of the offer made by the Underwriters herein;

“to the knowledge of” means (unless otherwise expressly stated), with respect to
the Corporation, a statement of the actual knowledge of the executive officers
of the Corporation of the facts or circumstances to which such phrase relates;

“Underwriters’ Counsel” means the law firms of Arnold & Porter LLP insofar as
the laws of the United States are concerned and Borden Ladner Gervais LLP in

--------------------------------------------------------------------------------

- 5 -

so far as the laws of Canada are concerned, each being counsel to the
Underwriters;

“Underwriters’ Personnel” has the meaning ascribed thereto in Section 11(a);

“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;

“U.S. Affiliate” of any Underwriter means the U.S. registered broker-dealer
affiliate of such Underwriter;

“U.S. Person” means a U.S. Person as defined in Rule 902(k) of Regulation S
under the 1933 Act;

“U.S. Securities Laws” means the applicable blue sky or securities legislation
in the United States, together with the 1934 Act and the 1933 Act and the rules
and regulations of the SEC or state securities authority thereunder;

“1933 Act” means the United States Securities Act of 1933, as amended; and the
rules and regulations promulgated thereunder, including judicial and
administrative interpretations thereof; and

“1934 Act” means the United States Securities and Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder, including judicial
and administrative interpretations thereof.

          Any reference in this Agreement to any Section, Subsection, paragraph
or subparagraph shall refer to a Section, Subsection, paragraph or subparagraph
of this Agreement.

3.      Substituted Purchasers and Compliance with Securities Laws

  (a)

The Underwriters and their U.S. Affiliates will have the right to arrange for
Substituted Purchasers for the Shares in one or more of the Offering
Jurisdictions in accordance with the terms of this Agreement.

          (b)

The Underwriters and their U.S. Affiliates hereby severally represent, warrant
and covenant with the Corporation that they are duly qualified and registered to
carry on business as securities dealers in each of the Offering Jurisdictions
where the sale of the Shares requires such qualification and/or registration.

          (c)

The Underwriters agree that they shall offer the Shares in such manner that,
pursuant to the Securities Laws:

          (i)

no prospectus or similar document need be delivered or filed, other than any
prescribed reports of the issue and sale of the Shares; and


--------------------------------------------------------------------------------

- 6 -

  (ii)

the Corporation will not be required to register or (except for the filings
referred to in paragraph 3(c)(i) above) be subject to continuous disclosure
obligations in a jurisdiction in which it is not presently subject to such
obligations.


  (d)

The Underwriters covenant and agree to hold all non-public information
concerning the Corporation and its subsidiaries obtained in the strictest of
confidence and not to disclose such information to any other party (except where
disclosure is required by law) and not to use such information for any purpose
other than in connection with this Offering.

        (e)

The Underwriters will not offer or sell the Shares in any jurisdiction other
than the Offering Jurisdictions (unless subsequently agreed to by the
Corporation) in accordance with the terms of this Agreement.

        (f)

The Underwriters represent, warrant and covenant that any offers or sales of
Shares (i) will be conducted in such a manner so as not to require registration
thereof or the filing of a prospectus (except as required by the Subscription
Agreements) or an offering memorandum with respect thereto under the applicable
securities legislation of the 1933 Act; (ii) will be conducted through an
affiliate of each Underwriter duly registered with the SEC and the National
Association of Securities Dealers, Inc. (the “NASD”) and in compliance with U.S.
Securities Laws; (iii) shall not be made (1) by any form of General Solicitation
or General Advertising, or (2) in any manner involving a public offering within
the meaning of Section 4(2) of the 1933 Act; (iv) at Closing, each U.S.
Affiliate who sold any Shares together with its Canadian affiliate will provide
a certificate, substantially in the form of annexed hereto as Schedule “B”,
relating to the manner of the offer and sale of the Shares.

        (g)

The Underwriters shall notify the Corporation with respect to the identity of
all Purchasers and, subject to the foregoing, the Corporation shall use all
commercially reasonable efforts to secure compliance, prior to the Closing Time,
with all applicable regulatory requirements of the Offering Jurisdictions whose
Securities Laws are applicable to the sale of Shares.

        (h)

The Underwriters agree that if they offer to sell or sell any of the Shares in
jurisdictions other than Canada or the United States, such offers or sales shall
be effected in accordance and compliance with the applicable laws of such
jurisdictions and shall be effected in such manner so as not to require
registration of the Shares, or the filing of a prospectus, registration
statement or any other notice or document with respect to the distribution of
the Shares, under the laws of any jurisdiction outside the Offering
Jurisdictions.

        (i)

during the period in which the Shares are offered for sale, none of the
Underwriters, their affiliates and any person acting on their behalf, has


--------------------------------------------------------------------------------

- 7 -

taken or will take, directly or indirectly, any action that would constitute a
violation of Regulation M of the SEC under the 1934 Act.

4.      Notice of Material Change

          During the period of distribution of the Shares, which shall be the
period from the date hereof to the Closing Time, the Corporation shall promptly
notify the Underwriters in writing of:

  (a)

any material change (actual, anticipated, contemplated or threatened, whether
financial or otherwise) in the business, affairs, operations, assets,
liabilities or obligations (contingent or otherwise), financial condition or
capital of the Corporation; and

        (b)

any material fact that arises or is discovered and which was not previously
disclosed in the Disclosure Documents;

which material change or new material fact is, or may be, of such a nature as:

  (i)

to render any Disclosure Document misleading or untrue;

        (ii)

would result in any Disclosure Document not being in compliance with any
Securities Laws;

        (iii)

would reasonably be expected to have a significant effect on the market price or
value of the Common Shares; or

        (iv)

would be material to a prospective Purchaser.

The Corporation shall in good faith discuss with the Underwriters any change in
circumstances (actual, proposed or prospective) which is of such a nature that
there is reasonable doubt whether notice need be given to the Underwriters
pursuant to this Section 4.

5.      Representations and Warranties of the Corporation

          The Corporation represents and warrants to each of the Underwriters
and acknowledges that each of the Underwriters is relying upon such
representations and warranties in connection with its execution and delivery of
this Agreement that:

  (a)

the Corporation and each Subsidiary was duly incorporated and is validly
existing under the laws of the jurisdiction of incorporation and has all
requisite power and authority and is duly qualified to carry on its business as
now conducted and to own, lease and operate its property and assets;

        (b)

all necessary corporate action has been taken by the Corporation to authorize
the execution and delivery of and the performance of its obligations under this
Agreement;


--------------------------------------------------------------------------------

- 8 -

  (c)

this Agreement and the Subscription Agreements have been duly authorized,
executed and delivered by the Corporation and (assuming due execution and
delivery by the other parties thereto) is a legal, valid and binding obligation
of the Corporation enforceable against the Corporation in accordance with its
terms, except as that enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction;

          (d)

the authorized and issued capital of the Corporation consists of 100 million
Common Shares of which 43,956,712 Common Shares have been validly issued as at
the date hereof, are outstanding as fully paid and non- assessable shares and
were not issued in violation of any pre-emptive rights or other contractual
rights to issue securities issued by the Corporation or of any applicable law;

          (e)

no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any un- issued shares or
other securities of the Corporation, except for:

          (i)

the Shares issuable pursuant to this Agreement; and

          (ii)

Common Shares issuable by the Corporation pursuant to stock options held by
directors, officers and employees, and pursuant to outstanding warrants as
described in note 6 to the financial statements of the Corporation for the year
ended March 31, 2006;

          (f)

the Shares, the Additional Shares, the Broker Warrants and the Broker Shares to
be issued by the Corporation and/or sold pursuant to this Agreement and the
Subscription Agreements will be duly authorized for that issuance and sale by
all necessary action on the part of the Corporation and, when issued and
delivered by the Corporation against payment of the consideration for the
Shares, the Broker Warrants and the Broker Shares pursuant to this Agreement and
the Subscription Agreements, will have been validly issued, will be outstanding
as fully paid and non-assessable and will not have been issued in violation of
or subject to any pre-emptive rights or other contractual rights to purchase
securities issued by the Corporation or in violation of any applicable law;

          (g)

each of the Corporation and each Subsidiary:

          (i)

has complied with, and has conducted and is conducting its business in
compliance in all material respects with all applicable laws, statutes,
ordinances, regulations and rules in each jurisdiction in which it conducts
business;


--------------------------------------------------------------------------------

- 9 -

  (ii)

is duly licensed, registered or qualified in all jurisdictions to enable its
business to be carried on in all material respects as now conducted and its
property and assets owned, leased and operated, and all such licences,
registrations and qualifications are valid and subsisting and no such licence,
registration or qualification contains any term, provision, condition or
limitation which has or is likely to have any material adverse effect on its
business as now conducted; and

        (iii)

is not in default in filing any government returns, or payment of any licence or
registration or qualification fee owing to any Governmental Authority under the
laws of each jurisdiction in which it conducts business which has or is likely
to have any material adverse effect on its business as now conducted;


  (h)

the only Material Subsidiaries are U.S. Geothermal Inc. and U.S. Geothermal
Services LLC and the Corporation has not entered into any agreement of any
nature to acquire any additional Material Subsidiary;

        (i)

except as disclosed in the Disclosure Documents, the Corporation is the
beneficial and registered owner of all of the issued and outstanding shares of
each of its Subsidiaries, in each case free and clear of all mortgages, liens,
charges, pledges, hypothecs, security interests, encumbrances, claims or other
demands whatsoever, and all those shares have been validly issued, are issued
and outstanding as fully paid and non-assessable shares and were not issued in
violation of any pre-emptive rights or other contractual rights to issue
securities issued by the Subsidiary or of any applicable law;

        (j)

no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any un- issued shares or
other securities of any Subsidiary;

        (k)

the consolidated financial statements of the Corporation for the years ended
March 31, 2006 and 2005, including the notes thereto, have been prepared in
accordance with United States generally accepted accounting principles
consistently applied throughout the periods indicated and present fairly in all
material respects the assets, liabilities (whether accrued, absolute, contingent
or otherwise) and financial condition of the Corporation on a consolidated basis
as at the respective dates indicated and the sales, earnings and results of
operations of the Corporation on a consolidated basis throughout the periods
indicated;

        (l)

the execution, delivery and performance of this Agreement and the Subscription
Agreements by the Corporation and the completion of the


--------------------------------------------------------------------------------

- 10 -

transactions provided for in this Agreement will not (whether after the passage
of time or notice or both) result in, any material respect:

  (i)

the breach or violation of any of the provisions of, or constitute a default
under, or a conflict with or cause the acceleration of, any obligation of the
Corporation under:

          (A)

any indenture, agreement or other instrument to which the Corporation or any
Subsidiary is a party or by which it or its properties are bound or affected;

          (B)

any provision of the articles, by-laws or resolutions of the board of directors
(or any committee thereof) or shareholders of, the Corporation or any
Subsidiary;

          (C)

any judgment, decree, order or award of any Governmental Authority having
jurisdiction over the Corporation;

          (D)

any licence, permit, approval, consent or authorization issued to, held by or
for the benefit of the Corporation or necessary to the operation of its business
as now conducted; or

          (E)

any applicable law or statute, or any ordinance, rule, regulation, policy, order
or ruling made thereunder; or

          (ii)

the creation or imposition of any mortgage, lien, charge, pledge, hypothec,
security interest, encumbrance, claim or other demand whatsoever on any of the
property or assets of the Corporation;


  (m)

each of the contracts which is material to the Corporation is described in the
Disclosure Documents and none of the Corporation, any of its Subsidiaries or, to
the knowledge of the Corporation, any other party, is, in any material respect,
in default or alleged to be in default in the performance of any term or
obligation to be performed by it under any material contract to which the
Corporation or any Subsidiary is a party or by which the Corporation or any
Subsidiary is bound or affected, and no event, condition or occurrence exists
that, after notice or lapse of time or both, would constitute such a default
which in any way materially adversely affects or may materially adversely affect
the business, operations, assets, liabilities, capital, prospects, condition
(financial or otherwise) or results of operations of the Corporation and its
Subsidiaries on a consolidated basis;

        (n)

no legal or governmental proceedings are pending to which the Corporation and/or
any Subsidiary is a party or to which the property of the Corporation and/or any
Subsidiary is subject that would result individually or in the aggregate in a
material adverse change in the


--------------------------------------------------------------------------------

- 11 -

 

operation, business or condition of the Corporation and its Subsidiaries on a
consolidated basis, and no such proceedings have been threatened against or, to
the knowledge of the Corporation, are contemplated with respect to the
Corporation and/or any Subsidiary or with respect to any of their respective
properties which would be material to the Corporation and its subsidiaries on a
consolidated basis;

        (o)

except as provided herein, there is no person, firm or corporation which has
been engaged by the Corporation to act for the Corporation and which is entitled
to any brokerage or finder’s fee in connection with this Agreement or the
transactions contemplated hereunder;

        (p)

the Corporation and each Subsidiary has paid or made adequate provision for the
payment of all taxes (or payments in lieu of taxes) levied on its property or
income which are due and payable, including interest and penalties, or has
accrued such amounts in its financial statements for the payment of such taxes
except for charges, fees or dues which are not material in amount or which are
not delinquent or if delinquent are being contested, and there is no material
action, suit, proceeding, investigation, audit or claim no pending, or to its
knowledge, threatened by any governmental authority regarding any taxes;

        (q)

the Corporation is in material compliance with all applicable material laws,
regulations and statutes (including all environmental laws and regulations) in
the jurisdictions in which it carries on business and for the purposes described
in the Disclosure Documents; the Corporation has not received a notice of
material non-compliance, nor knows of, nor has reasonable grounds to know of,
any facts that could give rise to a notice of non-compliance with any such laws,
regulations and statutes, and is not aware of any pending change or contemplated
change to any applicable law or regulation or governmental position that would
materially adversely affect the business of the Corporation or the business or
legal environment under which the Corporation operates;

        (r)

to its knowledge the Corporation has not caused or permitted the release, in any
manner whatsoever, of any pollutants, contaminants, chemicals or industrial
toxic or hazardous waste or substances (collectively, the “Hazardous
Substances”) on or from any of its properties or assets nor has it received any
notice that it is potentially responsible for a material, on a consolidated
basis, clean-up site or corrective action under any applicable laws, statutes,
ordinances, by-laws, regulations, or any orders, directions or decisions
rendered by any government, ministry, department or administrative regulatory
agency relating to the protection of the environment (the “Environmental Laws”),
occupational health and safety or otherwise relating to dealing with Hazardous
Substances;


--------------------------------------------------------------------------------

- 12 -

  (s)

the Corporation holds all material licences, registrations, qualifications,
permits and consents necessary or appropriate for carrying on its business as
currently carried on and for the purposes described in the Disclosure Documents,
and all such licences, registrations, qualifications, permits and consents are
valid and subsisting and in good standing in all material respects except where
the failure to hold or the lack of good standing in respect to such licences,
registrations, qualifications, permits and consents would not materially
adversely affect the assets, business, results of operations, or condition of
the Corporation and its Subsidiaries on a consolidated basis;

        (t)

the Corporation has all the material leases, easements, rights of way, access
rights, including but not limited to any mineral and geothermal rights in
respect of lands related to the Raft River Project and the Neal Hot Springs
Project, and rights and allocation to water, that are necessary to conduct its
business as currently conducted and proposed to be conducted as described in the
Disclosure Documents.

        (u)

all material licenses, permits, authorizations and other approvals required
under applicable law in connection with the leases, easements, rights of way and
access rights are in full force and effect and are sufficient to permit the
Corporation to conduct its business as currently conducted and proposed to be
conducted as described in the Disclosure Documents, except any such event or
default which would not materially adversely affect the business of the
Corporation;

        (v)

no event exists which, but for the passing of time or the giving of notice, or
both, would constitute a default by any party to any of the leases, easements,
rights of way or access rights and no party to any lease, easement, right of way
or access right is claiming any such default or taking any action purportedly
based upon any such default, except any such event or default which would not
materially adversely affect the business of the Corporation;

        (w)

the Corporation has not received any, nor to the Corporation’s knowledge are
there any pending or threatened, notices of violation or alleged violation of
any applicable laws affecting the Raft River Project and the Neal Hot Springs
Project;

        (x)

the Corporation has such rights of entry and exit to and from the Raft River
Project and the Neal Hot Springs Project as are reasonably necessary to carry on
its business and operate at the Raft River Project and the Neal Hot Springs
Project;

        (y)

there are no material restrictions imposed by any applicable law or by agreement
which conflict with the proposed acquisition, development,


--------------------------------------------------------------------------------

- 13 -

 

construction, maintenance and operation of the Raft River Project or the Neal
Hot Springs Project;

          (z)

to the Corporation’s knowledge, the Raft River Project is now zoned and
otherwise regulated and serviced so as to permit the use of the sites for their
intended uses and in accordance with applicable law;

          (aa)

neither the Corporation nor any Subsidiary has received written notice of any
claims for construction liens or other liens, charges, encumbrances, security
interests or adverse claims with respect to work or services performed or
materials supplied to, on or in connection with the Raft River Project and the
Neal Hot Springs Project other than liens or encumbrances imposed in the
ordinary course of business;

          (bb)

there are no outstanding judgments, writs of execution, seizures, injunctions or
directives against the Corporation nor any work orders or directives or notices
of deficiency capable of resulting in work orders or directives with respect to
the Raft River Project and the Neal Hot Springs Project;

          (cc)

to the Corporation's knowledge, the services to be performed, the materials to
be supplied and the real property interests, leases, easements, rights of way,
access rights and other rights relating to the Raft River Project:

          (i)

comprise all of the property interests necessary to secure any right material to
the acquisition, leasing, development, construction, installation, completion,
operation and maintenance of the Raft River Project;

          (ii)

are sufficient to enable the Raft River Project to be located, constructed and
operated on the Raft River Project; and

          (iii)

the easements provide adequate ingress and egress from the Raft River Project
for any reasonable purpose in connection with the construction and operation of
the Raft River Project;

          (dd)

to the Corporation’s knowledge, the services to be performed, the materials to
be supplied and the real property interests, leases, easements, rights of way,
access rights and other rights relating to the Neal Hot Springs Project comprise
all of the property interests necessary to secure any right material to the
exploration of the Neal Hot Springs Project;

          (ee)

all roads necessary for the construction and full utilization of the Raft River
Project for their intended purposes have either been completed or the necessary
rights of way therefore have been acquired;


--------------------------------------------------------------------------------

- 14 -

  (ff)

all necessary easements, rights of way, licenses, agreements and other rights
for the construction, interconnection and utilization of the interconnection
facilities have been acquired for the Raft River Project;

        (gg)

except as disclosed in the Disclosure Documents, the Corporation or Raft River
Energy I LLC is the absolute legal and beneficial owner, and has good and
marketable title to, all of the material property or assets of the Corporation
or Raft River Energy I LLC described in the Disclosure Documents, and no other
property or assets are necessary for the conduct of the business of the
Corporation as currently conducted, and none of the Corporation or any of the
Subsidiaries or Raft River Energy I LLC has any responsibility or obligation to
pay any material commission, royalty, licence fee or similar payment to any
person with respect to its property and assets;

        (hh)

the Corporation is a reporting issuer under the securities laws of Alberta and
British Columbia and a registrant under the 1934 Act, is not in default in any
material respect of any requirement of such Securities Laws and the Corporation
is not included on a list of defaulting reporting issuers maintained by the
Securities Regulators of the Provinces of Alberta and British Columbia;

        (ii)

the Shares will not be subject to a restricted period or to a statutory hold
period under the Securities Laws or to any resale restriction under the policies
of the TSX Venture Exchange other than as described in the Subscription
Agreement;

        (jj)

since March 31, 2006, the Corporation has been in compliance in all material
respects with its continuous disclosure obligations under the Securities Laws
and the policies, rules and regulations of the TSX Venture Exchange;

        (kk)

all the statements set forth in the Disclosure Documents were true, correct, and
complete in all material respects and did not contain any misrepresentation as
of the date of such statements and the Corporation has not filed any
confidential material change reports under the laws of Canada since the date of
such statements which remain confidential as at the date hereof;

        (ll)

other than as disclosed in the Disclosure Documents, no material fact or
material change has arisen or has been discovered which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to, the date of such Disclosure Documents;

        (mm)

the Corporation’s Auditors are independent public accountants as required under
applicable Securities Laws, are qualified to act as auditors of the


--------------------------------------------------------------------------------

- 15 -

 

Corporation under the applicable Securities Laws, and there has never been a
reportable disagreement (within the meaning of National Instrument 51-102)
between the Corporation and the Corporation’s Auditors;

        (nn)

the Corporation has all licenses, leases, permits, authorizations and other
approvals, all proprietary rights to all patents and patent applications, all
copyrights, registered and unregistered, and all rights, claims and privileges
pertaining thereto, software and documentation therefor, object code, source
code (including all programmers’ notes), procedures, methods, works of
authorship, and other documentation, data and information, inventions (whether
or not patentable), formulas, processes, invention disclosures, technology,
technical data or information, and all rights, claims and privileges pertaining
thereto, all industrial designs, trade secrets, know-how, concepts, information
and all other intellectual and industrial property and other proprietary rights
information and other intellectual and industrial property (collectively,
“Intellectual Property”) necessary to permit the Corporation, in all material
respects, to conduct its business as currently conducted; the Corporation has
not received any notice nor is it aware of any material infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances that would render any Intellectual
Property invalid or inadequate to protect the interests of the Corporation
therein;

        (oo)

during the period in which the Shares are offered for sale, neither the
Corporation nor any of its affiliates, nor any person acting on its or their
behalf (other than the Underwriters, their affiliates and any person acting on
their behalf, as to which no representation is made) has taken or will take any
action that would cause the exemption afforded by Section 4(2) of the U.S.
Securities Act to be unavailable for offers and sales of the Shares, pursuant to
this Agreement;

        (pp)

none of the Corporation, any of its affiliates or any person acting on its or
their behalf have engaged or will engage in any form of General Solicitation or
General Advertising with respect to offers or sales of the Shares;

        (qq)

the Corporation has not, for a period of six months prior to the date hereof
sold, offered for sale or solicited any offer to buy any of its securities in
the United States in a manner that would be “integrated” with the Offering and
that would cause the exemption afforded by Section 4(2) of the 1933 Act and Rule
506 of Regulation D to be unavailable for offers and sales of the Shares;

        (rr)

during the period in which the Shares are offered for sale, neither the
Corporation nor any of its affiliates, nor any person acting on its or their
behalf (other than the Underwriters, their affiliates and any person acting


--------------------------------------------------------------------------------

- 16 -

 

on their behalf, as to which no representation is made) has taken or will take,
directly or indirectly, any action that would constitute a violation of
Regulation M of the SEC under the 1934 Act;

        (ss)

the Corporation shall cause a Form D to be filed with the SEC within 15 days of
the first sale of Shares and shall, unless directed to the contrary by the
Underwriter with regard to any jurisdiction in which a U.S. Affiliate is relying
on a state institutional exemption that does not require the making of any
filing, make such other filings as shall be required by applicable state
securities laws to secure exemption from registration under such securities laws
for the sale of the Shares in such states;

        (tt)

neither the Corporation nor any of the predecessors or affiliates thereof has
been subject to any order, judgment or decree of any court of competent
jurisdiction temporarily, preliminarily or permanently enjoining such person for
failure to comply with Rule 503 of Regulation D concerning the filing of notice
of sales on Form D; and

        (uu)

the Corporation is not now and, as a result of the transactions contemplated by
this Agreement and the Subscription Agreements, will not be an “investment
company” (as defined in the United States Investment Company Act of 1940) that
is or will be required to be registered under Section 8 of that Act;

6.      Covenants of the Corporation

          The Corporation agrees with the Underwriters that:

  (a)

it will advise the Underwriters, promptly after receiving notice or obtaining
knowledge thereof, of the imposition of any cease trading or similar order
affecting the Shares or order modifying or making unavailable any exemption
pursuant to which the Shares are being offered or sold, or the institution,
threatening or contemplation of any proceeding for any such purpose or any
request made by any Securities Regulator relating to the Offering;

        (b)

it shall not issue nor announce the issuance of any Common Shares or financial
instruments convertible or excercisable into Common Shares for a period
commencing on the effective date of this Agreement and expiring 120 days
following the Closing Date without the prior written consent of Cormark, which
consent will not be unreasonably withheld or delayed, other than in respect of
the issuance of securities pursuant to: (i) securities issued in connection with
private placements to existing shareholders or in nonbrokered private placements
arranged by the Corporation with any existing or potential strategic partners;
(ii) any bona fide acquisition by the Corporation or one of its affiliates;
(iii) the issuance of securities to directors, officers, employees and
consultants under existing


--------------------------------------------------------------------------------

- 17 -

 

compensation arrangements, including applicable stock option agreements or
plans; (iv) securities issued to holders of rights to acquire any securities of
the Corporation, including any existing convertible or exchangeable securities
of the Corporation, that are outstanding on the date hereof; and (v) any
securities issued in relation to any project finance;

        (c)

it will permit the Underwriters and their counsel to conduct any due diligence
investigations which are considered by the Underwriters and their counsel to be
appropriate in the circumstances; and

        (d)

if the Registration Statement is not declared effective by the SEC on or the
representations, warranties, covenants and agreements of the Corporation
included in the Subscription Agreements are made for the benefit of, and
intended to be relied upon by, the Underwriters, as well as for the benefit of
the Purchasers, and are incorporated by reference herein.

7.      Underwriters’ Fee

          In consideration for the Underwriters’ services in connection with the
issue and sale of the Shares under the terms of this Agreement, the Corporation
agrees to pay to Cormark, on behalf of the Underwriters, at Closing Time a cash
fee equal to 5.0% of the gross proceeds of the offering of Shares.

          The Corporation will also grant to the Underwriters broker warrants
(the “Broker Warrants”) to purchase that number of Common Shares of the
Corporation equal to 5% of the number of Shares sold under the terms of this
Agreement. The Broker Warrants will be exercisable, in whole or in part, during
the currency thereof, at any time during the period commencing on the Closing
Date and ending on the date that is 18 months from the Closing Date at an
exercise price of the U.S. dollar equivalent of the Offering Price (calculated
as of the Closing Date), subject to the terms and conditions of the Broker
Warrants. At the Closing Time, the Corporation shall deliver to the Underwriters
certificates evidencing the terms of the Broker Warrants to which the
Underwriters are entitled substantially in form and substance as will be agreed
upon by the Corporation and the Underwriters acting reasonably hereto issued in
such denominations and in such names as Cormark may direct. The Common Shares of
the Corporation which may be acquired upon exercise of the Broker Warrants are
referred to herein as “Broker Shares”.

          Upon the request of any of the Underwriters, such Underwriter’s resale
of Broker Shares shall be registered on the Registration Statement on the same
basis as Substituted Purchasers.

8.      Closing Procedures

          The purchase and sale of the Shares shall be completed at the Closing
Time at the offices of the Corporation’s Counsel in Toronto or at such other
place as the Underwriters and the Corporation may agree. At the Closing Time the
Corporation shall deliver to Cormark on behalf of the Underwriters certificates
representing the Shares, registered in

--------------------------------------------------------------------------------

- 18 -

the name of “Cormark Securities Inc.” or, if directed in writing at least two
business days prior to the Closing Date (in sufficient time prior to the closing
to enable the Corporation to prepare the required certificates for closing), in
the name of Substituted Purchasers in accordance with a written direction from
Cormark (or as otherwise directed in writing by Cormark not less than one
business day before the Closing Time), against payment by the Underwriters to
the Corporation of the aggregate purchase price for the Shares, net of the
Underwriters’ fee and expenses of the Offering, by wire transfer or a certified
cheque.

9.      Expenses

          Except as otherwise provided herein, the Corporation agrees to pay all
costs, fees, and expenses incidental to the performance of the obligations set
out in this Agreement, whether incurred by the Corporation or the Underwriters
and whether or not the transactions contemplated herein are consummated,
including, without limitation, all costs and expenses incidental to:

  (a)

the fees and disbursements of the Corporation’s Counsel, the Corporation’s
Auditors and any other experts, advisors or consultants retained by the
Corporation;

        (b)

the fees and disbursements of counsel to the Underwriters and other out-
of-pocket expenses, subject to a maximum of $75,000, (which fees and
disbursements incurred to the Closing Date shall be paid by way of set off
against the aggregate purchase price of the Shares payable at Closing);

        (c)

the preparation, issuance and delivery to the Underwriters or the Substituted
Purchasers as the case may be of any certificates evidencing the Shares,
including all fees in connection with the services of the registrar and transfer
agent; and

        (d)

all fees payable under Securities Laws and payable to the TSX Venture Exchange
in connection with sales to the Purchasers or in connection with filing the
required documents with the NASD.

10.     Conditions of the Underwriters’ Obligations

          The obligations of the Underwriters and Substituted Purchasers to
purchase and pay for any of the Shares shall be subject to the performance by
the Corporation of its covenants and agreements hereunder and to the
satisfaction of the following additional conditions at the Closing Time:

  (a)

the Underwriters shall have received favourable legal opinions dated the Closing
Date from the Corporation’s Canadian and U.S. Counsel as applicable, addressed
to the Underwriters and the Substituted Purchasers substantially in the form
annexed hereto as Schedule “A”. In giving its opinion, each of the Corporation’s
Counsel may rely (i) exclusively upon opinions of local counsel as to the
matters mentioned therein relating to jurisdictions where Corporation’s Counsel
does not practice law and (ii) as


--------------------------------------------------------------------------------

- 19 -

 

to matters of fact, upon certificates of officers of the Corporation, and of
public officials;

          (b)

the Underwriters shall have received certified copies of the articles and
by-laws of the Corporation, and all resolutions and by-laws of or in respect of
the Corporation passed in connection with the transactions, actions, events and
conditions contemplated by this Agreement and the Subscription Agreements
including, without limitation, resolutions authorizing this Agreement and the
Subscription Agreements and, the issuance and sale of the Shares, Additional
Shares, Broker Warrants and Broker Shares and the transactions, actions, events
and conditions contemplated hereby or such other authorizing documents
acceptable to the Underwriters;

          (c)

the Underwriters shall have received a certificate, or certificates, dated the
Closing Date and executed by the President and Chief Executive Officer and the
Chief Financial Officer of the Corporation (or such other officers of the
Corporation as may be acceptable to the Underwriters), on behalf of the
Corporation, without personal liability, to the effect that:

          (i)

no order, ruling or determination suspending or cease trading the Shares has
been issued, and no proceedings for that purpose have been instituted or, to the
knowledge of such officers, contemplated or threatened by any Securities
Regulator;

          (ii)

other than as disclosed in the Disclosure Documents, since March 31, 2006 there
has not been any material change (actual, anticipated, contemplated or
threatened, whether financial or otherwise) in the condition, business, affairs,
results, operations, assets or liabilities of the Corporation and its
Subsidiaries on a consolidated basis;

          (iii)

other than as disclosed in the Disclosure Documents, since March 31, 2006 no
material fact has arisen or has been discovered which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to the date of such Disclosure Documents;

          (iv)

the representations and warranties of the Corporation contained in this
Agreement are true and correct in all material respects as of the Closing Time
with the same force and effect as if made at and as of the Closing Time;

          (v)

the Corporation has complied in all material respects with all the terms and
conditions of this Agreement on its part to be complied with at or before the
Closing Time;


--------------------------------------------------------------------------------

- 20 -

  (vi)

as to such other matters of a factual nature as are appropriate and usual in the
circumstances and as the Underwriters or the Underwriters’ Counsel may
reasonably request;


  (d)

the Corporation shall have delivered the certificates representing the Shares in
accordance with Section 8;

        (e)

the Corporation shall have delivered certificates representing the Broker
Warrants;

        (f)

the Underwriters shall have received their fee and reimbursement for expenses
incurred to the Closing Date in the manner specified in Sections 7 and 9; and

        (g)

a copy of a letter from the TSX Venture Exchange confirming that the Shares have
been conditionally accepted for listing on the TSX Venture Exchange.

11.     Indemnification and Contribution

  (a)

The Corporation covenants and agrees to indemnify and save harmless the
Underwriters and their U.S. Affiliates and their respective directors, officers,
employees, shareholders and agents (collectively, “Underwriters’ Personnel”),
against all losses (other than loss of profits), claims, damages, liabilities,
costs or expenses, whether joint or several, caused or incurred by reason of or
in connection with:


  (i)

any statement (other than a statement contained in and included in reliance upon
and in conformity with written information furnished to the Corporation by the
Underwriters relating to the Underwriters specifically for use therein) in any
document filed by the Corporation with the relevant securities regulatory
authorities in Canada since December 31, 2006 including all press releases filed
on SEDAR, which at the time and in the light of the circumstances under which it
was made contains or is alleged to contain a misrepresentation;

        (ii)

the omission or alleged omission to state in any certificate of the Corporation
or of any officers of the Corporation delivered hereunder or pursuant hereto any
material fact (other than a material fact omitted in reliance upon and in
conformity with written information furnished to the Corporation by the
Underwriters relating to the Underwriters specifically for use therein) required
to be stated therein where such omission or alleged omission constitutes or is
alleged to constitute a misrepresentation;


--------------------------------------------------------------------------------

- 21 -

  (iii)

any order made or any inquiry, investigation or proceeding commenced or
threatened by any securities regulatory authority, stock exchange or by any
other competent authority based upon any failure or alleged failure to comply
with applicable securities laws (other than any failure or alleged failure to
comply by the Underwriters) preventing and restricting the trading in or the
sale of the Common Shares in the provinces of Canada;

        (iv)

the non-compliance or alleged non-compliance by the Corporation with any
requirement of Securities Laws, including the Corporation’s non-compliance with
any statutory requirement to make any document available for inspection; or

        (v)

any breach of any representation, warranty or covenant of the Corporation
contained herein or the failure of the Corporation to comply with any of its
obligations hereunder;


 

and will reimburse the Underwriters promptly upon demand for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such losses, claims, damages, liabilities or actions in respect thereof, as
incurred.

       

Notwithstanding the foregoing, the Corporation will not be liable to indemnify
or reimburse an indemnified party in respect of any losses, claims, damages,
liabilities, costs or expenses that have been determined, by a court of
competent jurisdiction in a decision that has become final and is not
appealable, to have been caused by the willful misconduct, fraud or gross
negligence of an Indemnified Party (as defined below).

        (b)

The Corporation shall not, without the prior written consent of the
Underwriters, which consent shall not be unreasonably withheld, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the Underwriters or any Underwriters’ Personnel
are a party to such claim, action, suit or proceeding), unless such settlement,
compromise or consent includes an unconditional release of the Underwriters and
all Underwriters’ Personnel from all liability arising out of such claim,
action, suit or proceeding.

        (c)

Notwithstanding the foregoing, an indemnifying party shall not be liable for the
settlement of any claim or action in respect of which indemnity may be sought
hereunder effected without its written consent, which consent shall not be
unreasonably withheld.

        (d)

If any claim, action suit or proceeding shall be asserted against any person in
respect of which indemnification is or might reasonably be considered


--------------------------------------------------------------------------------

- 22 -

 

to be provided, such person (the “Indemnified Party”) will notify the
Corporation as soon as possible and in any event on a timely basis, of the
nature of such claim and the Corporation shall be entitled (but not required) to
assume the defence of any suit brought to enforce such claim; provided, however,
that the defence shall be through legal counsel selected by the Corporation and
acceptable to the Indemnified Party, acting reasonably, and that no settlement
may be made by the Corporation or the Indemnified Party without the prior
written consent of the other, acting reasonably.

        (e)

In any such claim, the Indemnified Party shall have the right to retain other
counsel (only one in each jurisdiction) to act on the Indemnified Party’s
behalf, provided that the fees and disbursements of such other counsel shall be
paid by the Indemnified Party, unless (i) the Corporation and the Indemnified
Party mutually agree to retain such other counsel or (ii) the named parties to
any such claim (including any third or implicated party) include both the
Indemnified Party on the one hand and the Corporation, on the other hand, and
the Indemnified Party has been advised by counsel that the representation of the
Corporation and the Indemnified Party by the same counsel would be inappropriate
due to actual or potential conflicting interests, in which event such fees and
disbursements shall be paid by the Corporation to the extent that they have been
reasonably incurred.

        (f)

To the extent that any Indemnified Party is not a party to this agreement, the
Underwriters shall obtain and hold the right and benefit of the indemnity
provisions hereunder in trust for and on behalf of such Indemnified Party.

        (g)

The Corporation hereby waives all rights which it may have by statute or common
law to recover contribution from Underwriters or any other Indemnified Party in
respect of losses, claims, costs, damages, expenses or liabilities which it may
suffer or incur directly or indirectly (in this paragraph, “losses”) by reason
of or in consequence of a document of the Corporation containing a
misrepresentation; provided, however, that such waiver shall not apply in
respect of losses by reason of or in consequence of any misrepresentation which
is based upon or results from information or statements furnished by or relating
solely to the Underwriters or another member of the underwriting syndicate.

12.     Survival

          The respective representations, warranties, agreements, covenants,
indemnities and contribution obligations of the Corporation and the Underwriters
set forth in this Agreement shall survive the Closing Date and remain in full
force and effect for a period of three years regardless of: (i) any
investigation made by or on behalf of the Corporation, the Underwriters or any
of their respective officers or directors; (ii) delivery

--------------------------------------------------------------------------------

- 23 -

of and payment for the Shares; and (iii) any subsequent disposition by the
Substituted Purchasers of the Shares.

13.     Obligations of Underwriters

          Subject to the terms hereof, the obligations of the Underwriters to
purchase the Shares at the Closing Time or to arrange for the purchase of its
Shares by Substituted Purchasers shall be several and not joint and several and
their respective obligations and rights in this regard shall be in the following
percentages:

Cormark Securities Inc. 35% Dundee Securities Corporation 35% Toll Cross
Securities Inc. 30%

          If one of the Underwriters should default in its obligations to
purchase its respective percentage of Shares or to arrange for the purchase by
Substituted Purchasers of its respective percentage of Shares, the other
Underwriters shall have the right, but not the obligation, at their option, to
purchase all but not less than all of the Shares which the defaulting
Underwriter failed or refused to purchase. If the non-defaulting Underwriter(s)
elects not to exercise such right, they shall be entitled, by notice to the
Corporation, to terminate this Agreement without liability on the part of the
non-defaulting Underwriter or the Corporation (on submission of reasonable
evidence of its own ability to purchase its own percentage of the Shares unless
the termination is in accordance with any other termination provision in this
Agreement). In the event of any default by an Underwriter as described in this
Section 13, the non-defaulting Underwriter(s) shall have the right to postpone
the Closing Date for not more than three business days in order that any changes
in the arrangements or documents for the purchase and delivery of the Shares may
be made. Nothing in this Section 13 shall require the Corporation to sell less
than all of the Shares or relieve a defaulting Underwriter from liability in
respect of its default hereunder to the Corporation and to any non-defaulting
Underwriter.

14.     Termination

          In addition to any other remedies which may be available to the
Underwriters, any Underwriter shall be entitled, without liability, at such
Underwriter’s sole discretion, to terminate and cancel such Underwriter’s
obligations under this Agreement by notice to the Corporation given prior to the
Closing Time if, at or prior to the Closing Time:

  (a)

there shall have occurred any adverse material change or the Underwriters shall
discover any previously undisclosed adverse material fact (determined by the
Underwriters, acting reasonably) in relation to the Corporation that has or
could reasonably be expected to have a significant adverse effect on the market
price or value of the Common Shares; or

        (b)

there shall have occurred any change in the applicable securities laws of any
province of Canada or any inquiry, investigation or other proceeding is made or
any order is issued under or pursuant to any statute of Canada or any province
thereof or any statute of the United States or any state


--------------------------------------------------------------------------------

- 24 -

 

thereof or any stock exchange in relation to the Corporation or any of its
securities (except for any inquiry, investigation or other proceeding based upon
activities of the Underwriters and not upon activities of the Corporation)
which, in the opinion of the Underwriters, acting reasonably, prevents or
restricts trading in or the distribution of the Common Shares or adversely
affects or might reasonably be expected to adversely affect the market price or
value of the Common Shares; or

        (c)

if there should develop, occur or come into effect or existence any event,
action, state, condition or major financial occurrence or catastrophe, war or
act of terrorism of national or international consequence or any law or
regulation which, in the reasonable opinion of the Underwriters, seriously
adversely affects or involves, or will seriously adversely affect or involve,
the financial markets or the business, operations or affairs of the Corporation
and its subsidiaries, on a consolidated basis; or

        (d)

a cease trading order is made by any securities commission or other competent
authority by reason of the fault of the Corporation or its directors, officers
or agents and such cease trading order is not rescinded prior to Closing; or

        (e)

if the Corporation fails to obtain the approval of the TSX Venture Exchange for
the additional listing of the Common Shares to be sold at the Closing;

The Underwriters shall be entitled, to terminate and cancel its obligations to
the Corporation under this Agreement by written notice to that effect given to
the Corporation prior to the Closing.

The rights of termination contained in this Section 14 may be exercised by any
or all of the Underwriters and are in addition to the right of any of the
Underwriters to terminate as a result of any of the conditions set out in
Section 10 not having been satisfied in or prior to the Closing time and to any
other rights or remedies the Underwriters or any of them may have in respect of
any default, act or failure to act or non-compliance by the Corporation in
respect of any of the matters contemplated by this Agreement or otherwise. A
notice of termination given by an Underwriter under this Section 14 shall not be
binding upon the other Underwriter. If one but not all of the Underwriters shall
exercise the right of termination herein, the others shall have the right, but
shall not be obligated, to purchase all of the Shares which would otherwise have
been purchased by the Underwriter which has so terminated. Nothing in this
Section 14 shall oblige the Corporation to sell to the Underwriters, or either
of them, less than all of the aggregate principal amount of the Shares.

15.     Notices

          All communications hereunder shall be in writing and shall be
telecopied or delivered, and shall:

--------------------------------------------------------------------------------

- 25 -

  (a)

in the case of notice the Corporation, be addressed and sent to:

       

U.S. Geothermal Inc.
1509 Tyrell Lane
Suite B

 

Boise, Idaho 83706

       

Attention:      Daniel Kunz
Facsimile:       208-424-1030

       

and

       

with a copy thereof to (which shall not constitute notice to the Corporation for
purposes of this Agreement):

       

Goodmans

 

355 Burrard Street, Suite 1900
Vancouver, BC V6C 2G8

       

Attention:      Bruce Wright
Facsimile:       604-682-7131

       

and

       

Dorsey & Whitney LLP

 

1420 Fifth Avenue, Suite 3400
Seattle, WA 98006

       

Attention:      Chris Barry
Facsimile:       206-903-8820

        (b)

and in the case of notice to the Underwriters, be addressed and sent to:

       

Cormark Securities Inc.
Royal Bank Plaza
South Tower, Suite 2800
200 Bay St.

 

Toronto, Ontario M5J 2J2

       

Attention:      Susan Samila-Moroz
Facsimile:       416-943-6496

       

and

       

Dundee Securities Corporation
1 Adelaide Street East, Suite 2700
Toronto, Ontario
M5C 2V9


--------------------------------------------------------------------------------

- 26 -

Attention:      David G. Anderson
Facsimilie:      416-350-3312

and

Toll Cross Securities Inc.
TD Centre, Royal Trust Tower
77 King Street West, Suite 3120
Toronto, ON M5K 1H1

Attention:      Arlene Ferguson
Facsimile:       416-365-6182

with a copy thereof to:

Borden Ladner Gervais LLP
Scotia Plaza
Suite 4100
40 King Street West
Toronto, Ontario M5H 3Y4

Attention:      Philippe Tardif
Facsimile:       416-361-2669

          The parties may change their respective addresses and telecopy numbers
for notice, by notice given in the manner aforesaid. Any such notification shall
be deemed to be effective when telecopied or, delivered, if telecopied, or
delivered to the recipient on a business day and before 3:00 p.m. (local time)
on such business day, and otherwise shall be deemed to be given at 9:00 a.m.
(local time) on the next following business day.

16.     Successors

          This Agreement shall enure to the benefit of, and shall be binding
upon, the Underwriters and the Corporation and their respective successors and
legal representatives and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person.

--------------------------------------------------------------------------------

- 27 -

17.     Severability

          If any provision of this Agreement is determined to be void or
unenforceable, in whole or in part, it shall be deemed not to affect or impair
the validity of any other provision of this Agreement and such void or
unenforceable provision shall be severable from this Agreement.

18.     Advertisements

          The Corporation acknowledges that the Underwriters shall have the
right, at their own expense, to place such advertisement or advertisements
relating to the completion of the sale of the Shares contemplated herein as the
Underwriters may consider desirable or appropriate and as may be permitted by
applicable law (subject to the Corporation retaining the right, acting
reasonably, to approve the use of the Corporation’s name and logo) and the
Underwriters shall be solely responsible for such advertisement or
advertisements. The Corporation and Underwriters each agree that they will not
make or publish any advertisement in any media whatsoever relating to or
otherwise publicize the transaction provided for herein so as to result in any
exemption from the prospectus and registration requirements of any Securities
Laws being unavailable in respect of the sale of the Shares to Substituted
Purchasers. Furthermore, the Corporation shall not issue any press releases
relating to or referring to this transaction without the prior written consent
of the Underwriters, acting reasonably and in a timely manner, except as may be
required by law or the requirements of any Securities Regulator.

19.     Applicable Law

          The validity and interpretation of this Agreement, and the terms and
conditions set forth herein, shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein. Any suit, action or proceeding against any party hereto or
any of its assets arising out of or relating to this Agreement may be brought in
a competent court of the Province of Ontario and each party hereto hereby
irrevocably and unconditionally attorns and submits to the non-exclusive
jurisdiction of such court over the subject matter of any such suit, action or
proceeding.

20.     Entire Agreement

          This Agreement and the Subscription Agreements constitutes the entire
agreement between the Parties pertaining to the subject matter of this Agreement
and the Subscription Agreements and supersedes all prior correspondence,
agreements, negotiations, discussions and understandings, written or oral,
including without limitation the offer letter between Cormark and the
Corporation dated May 11, 2007.

21.    Non-Merger

          All provisions of this Agreement and of any certificate delivered
pursuant to this Agreement or in connection with the purchase and sale of the
Shares shall survive the execution, delivery and performance of this Agreement
and Closing and shall continue in

--------------------------------------------------------------------------------

- 28 -

full force and effect unaffected by any subsequent disposition of the Shares by
the Underwriters or its Substituted Purchasers or the termination of the
Underwriters' obligations and shall not be limited or prejudiced by any
investigation made by or on behalf of the Underwriters in the course of the
distribution of the Shares.

22.     Counterparts

          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

23.     Time of Essence

          Time shall be of the essence of this Agreement.

24.     Currency

          All references in this Agreement to dollar amounts or “$” are to
lawful money of Canada.

25.     Authority of Cormark Securities Inc.

          Cormark is hereby authorized by Dundee Securities Corporation and Toll
Cross Securities Inc. to act on their behalf and the Corporation shall be
entitled to and shall act on any notice given in accordance with this Agreement
or any agreement entered into by or on behalf of the Underwriters by Cormark
which represents and warrants that it has irrevocable authority to bind the
Underwriters, except in respect of any consent to a settlement pursuant to
Section 11 which consent shall be given by the Indemnified Party or a notice of
termination pursuant to Section 14 which notice may be given by any of the
Underwriters.

          If the foregoing is in accordance with your understanding and agreed
to by you, please signify your acceptance by signing in the space provided
therefor below and return this letter to us whereupon this letter as so accepted
shall constitute a binding agreement among us in accordance with the foregoing.

Yours very truly,

--------------------------------------------------------------------------------

CORMARK SECURITIES INC.

By: ________________________________________________

--------------------------------------------------------------------------------

DUNDEE SECURITIES CORPORATION

By: ________________________________________________

TOLL CROSS SECURITIES INC.

By: ________________________________________________

Accepted and agreed as of the 14th day of May, 2007

U.S. GEOTHERMAL INC.

By: ________________________________________________
       Daniel Kunz
       Chief Executive Officer, President and Director

By: ________________________________________________
       Kerry D. Hawkley 
       Chief Financial Officer

--------------------------------------------------------------------------------

SCHEDULE “A”

OPINION OF CORPORATION'S COUNSEL TO THE UNDERWRITERS AND THE SUBSTITUTED
PURCHASERS

U.S. Counsel Opinion

1.

the due incorporation of the Corporation and its Material Subsidiaries and that
each of the Corporation and its Material Subsidiaries has not been dissolved;

    2.

the qualification of the Corporation and each of its Material Subsidiaries to
carry on its business under the laws of each jurisdiction in which it carries on
its business;

    3.

the corporate power of each of the Corporation and Material Subsidiaries to own
its property and carry on its business;

    4.

the authorized and issued capital of the Corporation;

    5.

the due authorization and issuance of the Shares as fully paid and
non-assessable shares;

    6.

based solely on a review of the shareholders’ register of the Material
Subsidiaries, the Corporation is the sole registered holder of all of its
outstanding shares in its capital of each Material Subsidiary;

Canadian Counsel Opinion

7.

the approval of the listing of the Shares, the Additional Shares and the Broker
Shares on the TSX Venture Exchange subject to filing of required documentation
and payment of fees within applicable time periods;

    8.

the authorization, execution, delivery, binding effect and enforceability of
this Agreement and the Subscription Agreements by, on and against the
Corporation, subject to bankruptcy laws, the availability of equitable remedies
and except with respect to rights to indemnity, contribution and waiver of
contribution which may be subject to applicable laws;

    9.

the appointment of the Pacific Corporate Trust at its office in the City of
Vancouver as transfer agent and registrar for the Common Shares;

    10.

this Agreement and the issuance and sale of the Shares not conflicting with or
resulting in a breach of or a default under, in any material respect, (i) any of
the terms, conditions or provisions of the constating documents of the
Corporation, (ii) any of the resolutions of the directors or shareholders of the
Corporation, (iii) the provisions of any U.S. federal or New York law, statute,
rule or regulation to which the Corporation is subject;

    11.

the Corporation is a reporting issuer not in default under the Securities Laws
of the Provinces of Alberta and British Columbia;


--------------------------------------------------------------------------------

- 2 -

12.

the offering, sale and issuance of the Shares, Additional Shares, Broker
Warrants and Broker Shares in accordance with the terms of this Agreement are
exempt from the prospectus requirements of the Canadian Securities Laws, and the
only filing, proceeding, approval, permit, consent or authorization required to
be made, taken or obtained under the Securities Laws is the filing with the
applicable provincial securities regulatory authority within the prescribed time
periods, of a report in Form 45-106FI (as prescribed by National Instrument
45-106 of the Canadian Securities Administrators) prepared and executed in
accordance with applicable Securities Laws, together with the requisite filing
fees;

      13.

The first trade, if any, by a Substituted Purchaser or an Underwriter, as
applicable, of the Shares, the Additional Shares, the Broker Warrants and the
Broker Shares, other than a trade which is otherwise exempt under Securities
Laws, will be a distribution subject to the prospectus and registration
requirements of Securities Laws unless:

      (a)

the Corporation is and has been a reporting issuer in one of the jurisdictions
in Canada for the four months immediately preceding the trade;

      (b)

at least four months have elapsed form the Closing Date;

      (c)

the certificates representing the Shares, the Additional Shares, the Broker
Warrants and the Broker Shares (if such Broker Shares are issued within four
months of the Closing Date) bear a legend in the form prescribed by National
Instrument 45-102;

      (d)

the first trade is not a “control distribution” (within the meaning of National
Instrument 45-102);

      (e)

no unusual effort is made to prepare the market or to create a demand for the
security that is subject of the trade;

      (f)

no extraordinary commission or consideration is paid to a person in respect of
the trade;

      (g)

if the Substituted Purchaser is an insider or officer of the Corporation, such
Substituted Purchaser has no reasonable grounds to believe the Corporation is in
default of securities legislation (as such term is defined in National
Instrument 14-101).

      14.

The offer and sale of the Shares to the Substituted Purchasers in the manner
described in the Underwriting Agreement and Subscription Agreements are exempt
from the registration provisions of the 1933 Act.

      15.

The Corporation is not an “investment company” (as defined in the Investment
Company Act of 1940) that is required to be registered under such Act.


--------------------------------------------------------------------------------

SCHEDULE “B”

UNDERWRITERS’ CERTIFICATE

          In connection with the private placement in the United States of
Common Shares (the “Securities”) of U.S. Geothermal Inc. (the “Corporation”)
pursuant to the Underwriting Agreement dated as of May 14, 2007, among the
Corporation, and the Underwriters named therein (the “Underwriting Agreement”),
the undersigned does hereby certify as follows:

  (A)

each U.S. affiliate of the undersigned Underwriter (a “U.S. Affiliate”) who
offered or sold Securities in the United States, or to, or for the account or
benefit of, a U.S. Person, is a duly registered broker or dealer with the United
States Securities and Exchange Commission and is a member of and is in good
standing with the National Association of Securities Dealers, Inc. on the date
hereof and on the dates of such offers and sales;

        (B)

all offers and sales of Securities in the United States, or to, or for the
account or benefit of, a U.S. Person, have been effected in accordance with U.S.
broker-dealer requirements in all material respects;

        (C)

immediately prior to contacting any offeree, we had reasonable grounds to
believe and did believe that each offeree was an “accredited investor” as
specified in Rule 501(a) of Regulation D (an “Accredited Investor”) under the
Securities Act of 1933, as amended (the “U.S. Securities Act”) and, on the date
hereof, we continue to believe that each person purchasing Securities is an
Accredited Investor;

        (D)

no form of general solicitation or general advertising (as those terms are used
in Regulation D under the U.S. Securities Act) was used by us, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television, or
telecommunications, including electronic display or the Internet or any seminar
or meeting whose attendees had been invited by general solicitation or general
advertising, in connection with the offer or sale of the Securities in the
United States or to U.S. persons;

        (E)

the offering of the Securities in the United States, or to, or for the account
or benefit of, a U.S. Person, has been conducted by us through our U.S.
affiliates in accordance with the terms of the Underwriting Agreement; and


--------------------------------------------------------------------------------

- 2 -

  (F)

prior to any sale of Securities in the United States, or to, or for the account
or benefit of, a U.S. Person, we obtained properly completed and executed
Subscription Agreements from all purchasers.

Terms used in this certificate have the meanings given to them in the
Underwriting Agreement unless otherwise defined herein.

Dated this __ day of __________, 2007.

UNDERWRITER U.S. AFFILIATE         By:
_______________________________________________
By:_______________________________________________ Name: Name: Title: Title


--------------------------------------------------------------------------------

SCHEDULE “C”

SUBSCRIPTION AGREEMENT

::ODMA\PCDOCS\TOR01\3555204\7

--------------------------------------------------------------------------------